Citation Nr: 0825326	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-10 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a left foot injury.  

2.  Entitlement to a rating higher than 10 percent for a 
right eyebrow scar. 

3.  Entitlement to a rating higher than 10 percent for 
residuals of a right pelvis fracture.  

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A more recent February 2004 decision, during the pendency of 
this appeal, increased the ratings for the right eyebrow scar 
and pelvis disabilities, after which the veteran continued to 
appeal for even higher ratings for these conditions.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In May 2004, the veteran withdrew his request for a hearing.  

The Board remanded the claims in June 2006 for further 
development and consideration.  The remand was via the 
Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The veteran does not have moderately severe disability as 
a residual of his left foot injury.

2.  The veteran's right eyebrow scar does not involve two or 
more characteristics of disfigurement, or visible or palpable 
tissue loss with gross distortion or asymmetry of one feature 
or paired set of features.  Nor does the scar cause severe 
disfigurement with a marked and unsightly deformity of his 
eyelids, lips, or auricles.

3.  The veteran does not have moderate hip or knee disability 
as a residual of his right pelvis fracture.  

4.  The veteran does not have additional disability from a 
stroke as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA in providing the treatment in question.


CONCLUSIONS OF LAW

1.  The criteria are not met for a higher rating for the 
residuals of the left foot injury.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5284 (2007).

2.  The criteria are not met for a higher rating for the 
right eyebrow scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7800 (2002 and 2007).

3.  The criteria are not met for a higher rating for the 
right pelvis fracture.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5250 (2007).

4.  The criteria are not met for § 1151 compensation due to a 
stroke suffered during surgery at a VA Medical Center (VAMC).  
38 C.F.R. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in June 
2002, August 2002, and July 2006, the RO and AMC advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued two of those VCAA notice letters prior to 
initially adjudicating the veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

With regard to the increased-evaluation claims, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from 0 percent (i.e., noncompensable) 
to as much as 100 percent, depending on the disability 
involved, based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error will not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's disabilities were provided to him in the 
February 2004 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disabilities met the 
requirements for a higher rating was needed for an increase 
to be granted.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claim.



The July 2006 VCAA letter also apprised the veteran of the 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, since providing him that additional VCAA notice in 
July 2006, on remand, the AMC has readjudicated his claims in 
the January 2008 supplemental SOC (SSOC).  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), 
indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  That is to say, if there was any 
deficiency in the notice to the veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to him over the course 
of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records and VA medical records - 
including the reports of his VA compensation examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its June 
2006 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a recent 
decision of the Court has held that in determining the 
present level of a disability for any increased-evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

With regard to the veteran's claims for increased 
evaluations, based upon the guidance of the Court in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Board has considered whether staged ratings are appropriate.  
However, as will be explained, his symptoms have remained 
rather constant since one year prior to filing his claims 
and, as such, staged ratings are not warranted.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2007).

The Board also finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Residuals of a Left Foot Injury

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a left foot injury, 
currently evaluated as 10-percent disabling under DC 5284.  
38 C.F.R. § 4.71a.  

Under DC 5284, a 10 percent rating is warranted when the 
disability is moderate.  A higher 20 percent rating is 
warranted when the disability is moderately severe.  
38 C.F.R. § 4.71a, DC 5284.  The words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The veteran had a fee-based examination in August 2002.  He 
reported experiencing pain, weakness, stiffness, and fatigue 
in his left foot.  He added that pain was the primary 
symptom.  His symptoms occurred while at rest as well as 
while standing and walking.  He reported having surgery on 
his left foot to correct the bone structure.  Upon 
examination, he did not have flattened arches.  His toes all 
had the hammer toe deformity except for the great toe.  His 
gait was slightly weak, but not unsteady.  An x-ray of his 
left foot was negative.  He was diagnosed with left foot 
status post crush injury and fracture with current residual 
of mild pain and left knee strain.  

VA treatment records do not show treatment for the veteran's 
left foot disability.  As his residual disability consists of 
pain, and to a lesser degree, weakness, stiffness, and 
fatigue, his disability can be, at most, described as 
moderate.  Indeed, the VA fee-basis compensation examiner 
assessed the severity of the veteran's pain as "mild," 
which even best case scenario is more akin to "moderate" 
rather than "moderately severe" disability.  And the 
veteran indicated pain is his primary symptom, so the most 
problematic (i.e., worst of those considered).  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and 38 C.F.R. §§ 4.40 and 
4.45 discussing the method of taking into consideration the 
effects of pain, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, swelling, and 
deformity or atrophy from disuse.  See, too, Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Therefore, his disability 
does not meet the requirements for a higher 20 percent 
evaluation.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against this claim, so no reasonable doubt to 
resolve in his favor.  38 C.F.R. § 4.3.  



Right Eyebrow Scar

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2007), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders such as a right 
eyebrow scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  Therefore, the Board will evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  However, 
VA's Office of General Counsel determined in an opinion that 
the amended rating criteria, if favorable to the claim, can 
be applied only prospectively for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Rhodan v. West, 12 
Vet. App. 55 (1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

The veteran asserts that he is entitled to a higher rating 
for his service-connected right eyebrow scar, currently 
evaluated as 10-percent disabling under DC 7800, 
for disfigurement of the head, face, or neck.  38 C.F.R. 
§ 4.118.  

The RO addressed the former rating criteria in the February 
2004 SOC and the amended criteria in the January 2008 SSOC.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

There is no evidence the veteran's scar is unstable to 
warrant application of DC 7803, for superficial, unstable 
scars.  There also is no evidence the scar is painful on 
examination to warrant application of DC 7804, for painful 
scars.  Lastly, there is no evidence his scar causes any 
associated limitation of motion to warrant application of DC 
7805.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

Under the former criteria, a 10 percent evaluation is 
warranted when the scar is moderately disfiguring.  Whereas a 
higher 30 percent evaluation is warranted when the 
disfigurement is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
38 C.F.R. § 4.118 (2002).  

Under the amended criteria, a 10 percent evaluation is 
warranted if the scar causes one characteristic of 
disfigurement.  A 30 percent evaluation is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; if the scar causes two or 
three characteristics of disfigurement.  38 C.F.R. § 4.118 
(2007).  The eight characteristics of disfigurement are:  (1) 
scar 5 or more inches (13 or more centimeters) in length; (2) 
scar at least one quarter inch (0.6 centimeters) wide at its 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyperpigmented in an area exceeding 
six square inches (39 square centimeters); (6) skin texture 
is abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches; (7) underlying soft tissue 
is missing in an area exceeding six square inches; (8) skin 
is indurated and inflexible in an area exceeding six square 
inches.  Id., at Note (1).  

The veteran had a VA examination in August 2002.  According 
to the examination report, he had a 1-centimeter-by-1-
centimeter scar on his right eyebrow.  It was not painful, 
and there was no dysfunction associated with the scar.  The 
examiner stated there was mild disfigurement and diagnosed 
right eyebrow scar with no apparent residuals.  

The veteran's scar causes one characteristic of 
disfigurement.  Specifically, it is 1 centimeter wide, which 
is greater than the required 0.6 centimeter width described 
in the second characteristic of disfigurement.  Id., at Note 
(1).  



VA treatment records dated since that VA examination make no 
mention of the veteran's scar.  There is no evidence it 
involves two or three characteristics of disfigurement.  
There is no visible or palpable tissue loss or gross 
distortion or asymmetry of a feature or paired set of 
features.  The scar does not meet the criteria for a higher 
30 percent rating under the revised standards.  There also is 
no evidence the scar causes severe disfigurement, rather than 
mild, with a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Therefore, the scar does not meet the 
criteria for a higher 30 percent rating under the relevant 
criteria.  38 C.F.R. § 4.118 (2002 and 2007).  And as the 
preponderance of the evidence is against this claim, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 4.3.  

Residuals of a Right Pelvis Fracture

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a right pelvis pubic 
ramus fracture.  In the November 2002 rating decision at 
issue, the RO rated this disability by analogy as 
noncompensable under DC 5299-5250, for ankylosis of the hip.  
38 C.F.R. § 4.71a.  In the February 2004 Decision Review 
Officer (DRO) decision and corresponding SOC, the RO 
determined there was a clear and unmistakable error (CUE) in 
the November 2002 rating decision and re-rated this 
disability under DC 5299-5255, for impairment of the femur.  

Under DC 5250, the first available disability rating is 60 
percent, which is warranted when there is favorable ankylosis 
of the hip, in flexion at an angle between 20 and 40 degrees, 
and slight adduction or abduction.  38 C.F.R. § 4.71a.  
Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  The veteran is able 
to move his hip joint.  Therefore, by definition, he does not 
have ankylosis, and DC 5250 is not applicable or favorable to 
him.



Under DC 5255, a 10 percent evaluation is warranted when 
there is malunion of the femur with slight knee or hip 
disability.  A higher 20 percent evaluation is warranted when 
there is malunion of the femur with moderate knee or hip 
disability.  38 C.F.R. § 4.71a.  It is worth reiterating that 
the words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In the February 2004 DRO decision and SOC, the RO noted the 
veteran had painful motion in his right hip and leg, 
producing a slight hip disability, and assigned a higher 10 
percent evaluation under DC 5299-5255 (up from the prior 0 
percent rating).  

During his August 2002 VA examination, the veteran had 
complained of right leg and hip pain.  Upon examination, his 
hips were without redness, heat, effusion, drainage, 
instability, weakness, or tenderness.  His right hip flexion 
was to 125 degrees (normal), his extension was to 30 degrees 
(normal), adduction was to 25 degrees (normal), abduction was 
to 45 degrees (normal), external rotation was to 60 degrees 
(normal), and internal rotation was to 30 degrees (normal).  
See also 38 C.F.R. § 4.71, Plate II.  Pain was evident 
through all ranges of motion, but he did not have weakness, 
fatigue, lack of endurance, or instability.  His knees also 
were normal, bilaterally, with full ranges of motion.  An x-
ray did not reveal any abnormalities.  The examiner diagnosed 
the veteran with fracture of the right pelvis pubic ramus, 
which had healed and did not have any residual other than 
mild pain.  So although he admittedly experiences pain, the 
VA examiner assessed it as "mild," and there was no 
objective clinical indication of additional functional loss, 
such as additional limitation of motion, even when 
considering the extent of the pain.  See again DeLuca, 8 Vet. 
App. at 206.

VA treatment records dated since that VA examination do not 
show treatment for the veteran's hip condition.  Therefore, 
there is no evidence of record showing he has moderate hip or 
knee disability.  The evidence shows he has pain on motion, 
but that his range of motion is still normal without 
weakness, fatigue, lack of endurance, or instability.  So the 
overall disability picture does not more closely approximate 
the requirements for a higher 20 percent rating.  38 C.F.R. § 
4.7.  The preponderance of the evidence against this claim, 
so no reasonable doubt to resolve in his favor.  38 C.F.R. 
§ 4.3.  

Entitlement to § 1151 Compensation for Residuals of a Stroke

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

The veteran filed his claim in May 2002.  And for claims, as 
here, filed on or after October 1, 1997, the veteran must 
show that the VA treatment in question resulted in additional 
disability, and further, that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of the disability was an event 
which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).



Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

In this case, the veteran alleges that the stroke he had 
during an April 2002 right carotid endarterectomy performed 
at a VAMC was caused by VA.  He does not make any specific 
allegations with regard to this claim.

On April 16, 2002, the veteran underwent surgery for a right 
carotid endarterectomy at a VAMC.  The operative report noted 
that he had cerebellar ataxia, baseline slurred speech, and 
vitamin B-12 deficiency prior to the procedure.  During a 
workup for his ataxia, he was noted to have a 90 to 95 
percent stenosis in his right carotid artery.  He elected to 
have surgery to correct this problem.  An April 16, 2002 note 
stated that he had the risks and benefits of the procedure 
explained.  Risks included, but were not limited to, 
bleeding, infection, injury to adjacent structures, and need 
for further surgery to correct complications.  He tolerated 
the procedure well and was brought to a recovery room.  

A VAMC report from the same day as that surgical procedure 
noted that immediately, postoperatively, the veteran had 4+ 
equal strength in his upper and lower extremities and some 
slurred speech at baseline.  Approximately one hour after the 
surgery, he was noted to have some decreased strength in the 
left upper extremity with some worsening of his slurred 
speech.  He was returned to the operating room and brought 
under mild sedation.  Physicians explored his carotid artery 
and found a moderate amount of blood clot within.  The clot 
was evacuated and a small endarterectomy was performed, 
removing some occluding issues.  At the end of the second 
procedure, he appeared to have an improvement of the strength 
in his left upper extremity and no change in speech.  

The veteran was found to have had a perioperative right-sided 
stroke resulting in left hemiparesis.  Following the second 
surgical procedure, a progress note from April 19, 2002, 
stated that his left-sided weakness improved significantly.  
He was examined by a neurologist who concluded the stroke was 
caused by a micro embolus (small blood clot).  An MRI 
revealed multiple punctuate peripheral areas of infarct on 
the right frontal lobe of the brain, which is evidence that a 
stroke occurred.  

In October 2006, the veteran had a VA examination to address 
his claim.  The examiner reviewed the claims folder prior to 
the examination.  The examiner noted that the veteran's 
medical history was complicated by ataxia.  Prior to the 
surgery, he was evaluated by neurology, where it was 
determined that he had increasing problems with walking and 
balance.  Further, the examiner noted that the veteran's 
ataxia had several etiologies:  alcohol abuse, cerebellar 
disease, and vitamin B-12 deficiency.  

Prior to his stroke, the veteran reported that he had gait 
problems, but his walking was not limited.  He used a 
wheelchair at the examination.  He stated that he was able to 
cook his own meals prior to the stroke, but was now unable to 
cook or do house work because he dropped things.  He felt 
that all of his medical problems worsened after his stroke.  
Upon examination, strength was 5/5 (normal) throughout the 
body except for flexion at the left hip, which was slightly 
weaker than the right.  His handgrip was normal, although 
slightly stronger in the dominant right hand.  Saccadic eye 
movements and dysmetria with finger to nose testing with the 
left hand were noted. 

The examiner's assessment was that the veteran suffered a 
stroke during the April 2002 carotid endarterectomy, 
characterized by left upper extremity weakness and 
"perhaps" worsening of slurred speech.  The examiner noted 
the veteran had ataxia prior to the surgery, but that its 
symptoms subsequently worsened and never returned to his 
baseline condition of being able to walk without assistance.  
The examiner concluded the worsening was acute and appeared 
to be "directly related to the stroke."  However, the 
examiner added that the veteran's overall condition gradually 
worsened, most likely due to his underlying neurological 
condition.  The examiner found it difficult to determine what 
was the residual of the stroke versus what was secondary to 
the progression the underlying neurological disease.  

With regard to negligence on the part of VA being a factor in 
additional disability due to the stroke, the examiner could 
not find any evidence to show that VA health care providers 
were negligent or careless.  The examiner was not able to 
review the signed consent form, but read the April 2002 
progress note stating that the risks and benefits of the 
carotid endarterectomy were explained to the veteran.

In November 2006, the veteran had a neurology consultation to 
determine which symptoms were stroke residuals and which were 
due to his pre-existing neurological condition.  The 
neurologist noted the veteran had a perioperative 
right hemispheric stroke resulting in left upper extremity 
weakness.  A revision of the right carotid system showed no 
reocclusion.  He had a history of neuropathy and 
spinocerebellar ataxia preceding the stroke.  Prior to the 
stroke, he had a broad-based steady gait.  After the stroke, 
he preferred to use a walker for walking long distances and a 
quad cane for shorter distances.  In 2004, he was diagnosed 
with olivopontocerebellar degeneration.  



This commenting neurologist found the veteran had dysarthria, 
hyperreflexia, dysmetria, ataxia, and gait difficulty prior 
to his perioperative stroke.  The previously documented left 
upper extremity weakness had resolved, but he reported a slow 
overall decline since the stroke.  This neurologist concluded 
that a primary cerebellar generation with progressive decline 
was "highly likely," but that the veteran's bilateral 
spasticity suggested a possible cortiocospinal involvement.  
The neurologist concluded that it was "unlikely that [the 
veteran's] current neurological status, which [was] primarily 
a gait problem, was [a] residual from his stroke which 
primarily affected his left arm."  

In August 2007, the examiner wrote and addendum to that 2006 
examination report because he did not specifically answer the 
two questions specified in the Board's June 2006 remand.  
First, the examiner needed to conclude whether the veteran 
sustained any residual permanent disability as a result of 
the April 2002 stroke.  Second, if he did sustain additional 
disability, was it due to carelessness, negligence, lack of 
pepper skill, error in judgment, or similar instance of fault 
on the part of VA?  The examiner stated the veteran did not 
sustain any residual permanent disability as a result of the 
April 2002 stroke.  His rationale was that the veteran's 
symptoms from the stroke appear to have resolved, and his 
current neurological findings are consistent with the 
underlying, slowly progressive neurological disorder that was 
diagnosed before the stroke.  The examiner noted that his 
response to the question was made in consultation with the 
neurologist who had written the November 2006 opinion.  

In response to the second question, the examiner stated that 
he found no evidence of negligence, and that strokes were a 
known risk for the type of surgery the veteran had, and that 
he was aware of this fact.  This examiner also could not find 
evidence of any unusual problems that occurred in relation to 
the surgery or the veteran's care afterwards.  He emphasized 
that the veteran had an uncomplicated procedure, and that at 
the end of the procedure his internal, external, and common 
carotid arteries were widely patent.  



These October and November 2006 medical opinions and the 
August 2007 addendum are entitled to a lot of probative 
weight because they were based on an objective, independent 
review of the claims file for the pertinent medical and 
other history.  So these opinions have the proper factual 
foundation.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Moreover, these opinions 
are uncontroverted.

The veteran's contentions notwithstanding, the evidence of 
record does not show he has permanent additional disability 
as a result of his perioperative stroke in April 2002.  And 
as the VA examiner also pointed out, the inherent risks of 
the veteran's surgery were explained to him, to which he 
knowingly consented.  So his stroke, while indeed 
unfortunate, was not an event reasonably unforeseeable.  His 
claim for § 1151 compensation, therefore, must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning the doctrine of reasonable doubt does not apply.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.102; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Even if the Board were to assume for the sake of argument 
that the veteran does have additional disability, this claim 
still could not be granted because the causation requirements 
are not met.  The evidence does not show that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in performing a 
carotid endarterectomy, or, as already mentioned, that the 
proximate cause of the disability was an event that was not 
reasonably foreseeable.  No evidence in the veteran's claims 
folders indicates that an act of carelessness, negligence, 
lack of proper skill, error of judgment, or similar fault on 
the part of VA occurred.  




ORDER

An increased evaluation for the residuals of the left foot 
injury is denied.  

An increased evaluation for the right eyebrow scar is denied.  

An increased evaluation for the residuals of the pelvis 
fracture is denied.  

The claim for § 1151 compensation for residuals of a stroke 
is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


